Citation Nr: 9921801	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



REMAND

The veteran had active service from September 1952 to July 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied service connection for the cause of 
the veteran's death. 

The appellant asserts on appeal that the veteran succumbed to 
respiratory failure precipitated by his service-connected 
tuberculosis.  The veteran's April 1993 death certificate 
conveys that he succumbed to "respiratory failure due to (or 
as a consequence of) congestive heart failure" at the 
Memphis, Tennessee, Department of Veterans Affairs (VA) 
Medical Center.  A May 1993 VA hospital based home care 
discharge summary indicates that the veteran was seen in the 
Memphis, Tennessee, VA Medical Center's emergency room and 
admitted to the intensive care unit on April 24, 1993.  He 
died later that day.  

In reviewing the claims file, the Board observes that the 
clinical documentation associated with the veteran's final 
hospitalization has not been incorporated into the record.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).  It further appears that the veteran may have 
been in receipt of Social Security Administration (SSA) 
disability benefits during his lifetime.  The RO should 
obtain these records on remand.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, this case is REMANDED for the following action:

1.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
the veteran's final April 1993 
hospitalization at the Memphis, 
Tennessee, VA Medical Center, be 
forwarded for incorporation into the 
record.  

2.  Make the necessary arrangements to 
obtain all the records from the SSA that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment, and associate these records 
with the claims folder.

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She is, however, 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

